IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-60169
                          Summary Calendar



JAMAL Y. ELHAJ-CHEHADE,
                                                       Petitioner,

versus


OFFICE OF THE CHIEF ADMINISTRATIVE HEARING OFFICER;
UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER,

                                                       Respondents.

                        - - - - - - - - - - -
               Petition for Review of an Order of the
         Office of the Chief Administrative Hearing Officer
                          OCAHO No. 98B00068
                        - - - - - - - - - - -



                          Consolidated with
                             No. 99-11112
                           Summary Calendar


JAMAL Y. ELHAJ-CHEHADE,
                                              Plaintiff-Appellant,

versus


UT SOUTHWESTERN MEDICAL SCHOOL,
                                               Defendant-Appellee.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:98-CV-1622-P
                         - - - - - - - - - -
                           October 16, 2000

Before HIGGINBOTHAM, BARKSDALE, and WIENER, Circuit Judges.
PER CURIAM:*

     In this consolidated appeal, Jamal Y. Elhaj-Chehade has filed

a petition for review of an order of the Office of the Chief

Administrative Hearing Officer (OCAHO) in No. 99-60169, and he has

appealed from the district court’s grant of summary judgment in his

federal civil complaint. Elhaj-Chehade argues that it was error to

hold that his suit against the University of Texas, Southwestern

Medical Center (UTSW), was barred by the Eleventh Amendment.

     The    Eleventh   Amendment    prohibits    a   private   citizen   from

bringing suit against a state or one of its agencies in federal

court    without   that   state’s   consent     or   without   congressional

abrogation of immunity.     Cronen v. Texas Dep’t of Human Servs., 977
F.2d 934, 937 (5th Cir. 1992).       UTSW is an arm of the State.         See

Tex. Educ. Code Ann. § 65.02(a)(7) and § 74.101. Elhaj-Chehade has

failed to demonstrate that UTSW has unequivocally waived its

sovereign immunity, and Congress did not unequivocally abrogate the

State’s sovereign immunity when it enacted 8 U.S.C. § 1324b.              See

Hensel v. OCAHO, 38 F.3d 505, 508 (10th Cir. 1994).             Accordingly,

the petition for review of the OCAHO’s decision in No. 99-60169 is

DENIED.    The judgment of the district court is affirmed in No. 99-

11112.     All outstanding motions are DENIED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.